As filed with the Securities and Exchange Commission on October 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22593 The Cushing Royalty & Income Fund (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. The Cushing Royalty & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2012 Common Stock - 6.6% (1) Shares Fair Value Crude Oil/ Natural Gas Production - 1.4%(1) United States - 1.4%(1) Pengrowth Energy Corporation $ Exploration and Production - 5.2%(1) Canada - 5.2%(1) Baytex Energy Corporation Crescent Point Energy Corporation Total Common Stock (Cost $14,206,182) $ Master Limited Partnerships and Related Companies- 62.7% (1) Crude Oil/Natural Gas Production - 62.7%(1) United States - 62.7% (1) Breitburn Energy Partners, L.P. $ Dorchester Minerals, L.P. EV Energy Partners, L.P. Legacy Reserves, L.P. Linn Energy, LLC LRR Energy, L.P. Memorial Production Partners, L.P MID-CON Energy Partners, L.P. Pioneer Southwest Energy Partners, L.P. QR Energy, L.P. Vanguard Natural Resources, LLC Total Master Limited Partnerships and Related Companies (Cost $123,550,986) $ Royalty Trusts - 36.3% (1) Crude Oil/Natural Gas Production - 36.3% (1) United States - 36.3% (1) BP Prudhoe Bay Royalty Trust $ Enduro Royalty Trust MV Oil Trust Pacific Coast Oil Trust Permian Basin Royalty Trust San Juan Basin Royalty Trust Sandridge Mississippian Trust II Sandridge Permian Trust I VOC Energy Trust Whiting USA Trust II Total US Royalty Trusts (Cost $83,830,239) $ Principal Amount Senior Notes - 1.0% (1) Crude Oil/Natural Gas Production - 1.0% (1) United States - 1.0% (1) EV Energy Partners, L.P., 8.000%, due 04/15/2019 $ Total Senior Notes (Cost $2,060,000) $ Short-Term Investments - Investment Companies - 1.4% (1) Shares United States - 1.4% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Protfolio - Institutional Class, 0.16% (2) First American Government Obligations Fund - Class Z, 0.02% (2) First American Treasury Obligations Fund - Class Z, 0.00% (2) Total Short-Term Investments (Cost $2,929,567) $ Total Investments - 108.0% (1) (Cost $226,576,974) $ Liabilities in Excess of Other Assets - (8.0)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of August 31, 2012. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) Fair Value Measurements Various inputs that are used in determining the fair value of the The Cushing Royalty & Income Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2012 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $ $ $
